DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim 1 is rejected under 35 U.S.C. 102 a1 as being anticipated by Tardif (US D543070 S).
 	Regarding claim 1, Tardif discloses “a pan with an extended lip” (fig.1 shows a pan. Fig.3 shows the pan having extend lip at one end opposite to the handle. See annotated fig.3) “for tossing food in a controlled manner” (this functional language is considered as intended use. Tardif’s pan is capable of tossing food in a controlled manner. MPEP 2114, i.e., A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).


	Claim 1 is rejected under 35 U.S.C. 102 a1 as being anticipated by Cacace (US D497,767 S)
Regarding claim 1, Cacace discloses “a pan with an extended lip” (fig.1 shows a pan having an extend lip at one end opposite to the handle. See annotated fig.1) “for tossing food in a controlled manner” (this functional language is considered as intended use. Tardif’s pan is capable of tossing food in a controlled manner. MPEP 2114, i.e., A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).


    PNG
    media_image1.png
    656
    1466
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1002
    1440
    media_image2.png
    Greyscale


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Suck (US 2014/0319152), Berrus et al. (US 2009/0159601), Perillon et al. (US 2012/0132655), Groll (US 6,360,423). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761